R. W. WALKER, J.
It has been held by this court, that an instrument which acknowledges the payment of the consideration for certain personal property, though in form a receipt, is in effect a bill of sale, operates a conveyance of the title, and cannot be varied by parol evidence. — Bush v. Bradford, 15 Ala. 317; Morgan v. Smith, Wykoff & Nicholl, 29 Ala. 283 ; see, also, Jones v. Trawick’s Adm’r, 31 Ala. 253.
But the cases in which this has been decided, are very different from the one now before us. Here, the defendant held a note on the plaintiff’s intestate, executed and bearing date on the ltíth April, 1855, and' payable to the defendant, for $1250. This note was given at the making, and in execution, of a contract for the purchase of a slave by the plaintiff’s intestate, from the defendant, and was the only writing which was executed on that occasion. On this note, and under date of 6th December, 1855, there was endorsed a credit of $587 50, which the proof showed to be the same sum of money referred to in the separate receipt of that date given in evidence by the plaintiff. This receipt (as well as a similar one, of a later date, for a subsequent payment on the note) the court held was a bill of ale, conveying the title to the plaintiff’s intestate; and *124refused to permit tbe defendant to prove, by parol evidence, tbe conditions of sale agreed upon by tbe parties when tbe contract was made and tbe note executed. Tbe receipt shows, on its face, that tbe amount specified was credited on tbe note; and tbe statement that tbe same “ is in part payment of a girl named Emma,” is, in our opinion, merely to be viewed as a recital of tbe consideration on which tbe note was given, and does not by any means conclusively indicate that tbe receipt itself was intended as a complete expression of tbe contract between tbe parties. — Self v. Herrington, 11 Ala. 489; Brown v. Isbell, ib. 1109 ; Western v. Pollard, 16 B. Monroe, 315; Knight v. Knotts, 8 Rich. 35. Considering tbe language of this instrument, and tbe time and manifest purpose of its execution, it would be unreasonable to treat it as a bill of sale, operating an absolute transfer of tbe title, and shutting out all parol evidence of tbe conditions of tbe sale.
In like manner, tbe subsequent receipts, under date of June 31st, 1856, and April 7th, 1857, merely serve to prove, in addition to tbe fact of payment of tbe specified sums, tbe further fact that tbe consideration of tbe note was tbe sale of tbe girl Emma. They do not, however, establish tbe terms and conditions of tbe sale; and, as there was no written evidence of these, it was competent to prove them by parol evidence. — Authorities supra ; Barlow v. Fleming, 6 Ala. 146; Hogan v. Reynolds, 8 Ala. 60 ; Newton y. Jackson, 23 Ala. 355; Webster v. Hodgkins, 5 Foster, 128; The Alida, 1 Abb. Adm. 73; Filkins v. Whyland, 24 Barb. 379.
As tbe rulings of tbe circuit court were inconsistent with these views, its judgment must be reversed, and tbe cause remanded.